Case 18-16404        Doc 25     Filed 11/01/18     Entered 11/01/18 14:52:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-16404
         Allison M Anderle

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/08/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/24/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,875.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-16404       Doc 25        Filed 11/01/18    Entered 11/01/18 14:52:36              Desc           Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor                $1,150.00
        Less amount refunded to debtor                          $1,084.44

 NET RECEIPTS:                                                                                          $65.56


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                      $65.56
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $65.56

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal        Int.
 Name                                 Class   Scheduled      Asserted     Allowed          Paid           Paid
 AES/PHEAA                        Unsecured           0.00           NA             NA           0.00         0.00
 BANK OF AMERICA                  Unsecured     14,765.00            NA             NA           0.00         0.00
 CAPITAL ONE                      Unsecured         711.00           NA             NA           0.00         0.00
 CAVALRY PORTFOLIO SERVICES/CIT   Unsecured         612.00           NA             NA           0.00         0.00
 CHASE                            Unsecured      8,982.00            NA             NA           0.00         0.00
 CHASE                            Unsecured      4,982.00            NA             NA           0.00         0.00
 GOOD SHEPARD                     Unsecured      4,050.00            NA             NA           0.00         0.00
 HARRIS & HARRIS                  Unsecured         200.00           NA             NA           0.00         0.00
 KOHLS/CAPITAL ONE                Unsecured         509.00           NA             NA           0.00         0.00
 NISSAN MOTOR ACCEPTANCE CORP     Unsecured      5,276.00            NA             NA           0.00         0.00
 PORTFOLIO RECOVERY/GE CAPITAL    Unsecured      7,129.00            NA             NA           0.00         0.00
 PORTFOLIO RECOVERY/GE CAPITAL    Unsecured         756.00           NA             NA           0.00         0.00
 PORTFOLIO RECOVERY/CITIBANK N    Unsecured         369.00           NA             NA           0.00         0.00
 SERVICE MASTER                   Unsecured         625.00           NA             NA           0.00         0.00
 WELLS FARGO HOME MORTGAGE        Secured             0.00           NA             NA           0.00         0.00
 WELLS FARGO HOME MORTGAGE        Secured       24,000.00            NA             NA           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-16404        Doc 25      Filed 11/01/18     Entered 11/01/18 14:52:36              Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $65.56
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                            $65.56


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
